Citation Nr: 0510486	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  98-21 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance of another or at the 
housebound rate.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1951 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the veteran's claim of entitlement 
to SMP.  The veteran subsequently perfected this appeal.  

A RO hearing was held in January 1999 and a transcript of 
that hearing is associated with the claims folder.  

In March 2000, the Board remanded for additional development.  
In February 2002, the Board denied entitlement to SMP.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2002, the Board 
denied the veteran's motion for reconsideration.  In December 
2002, the parties filed a Joint Motion for Remand and to Stay 
Proceedings.  By Order dated in December 2002, the Court 
vacated the Board's decision and remanded for further 
adjudication.  In September 2003, the Board remanded the case 
for additional development.  

Information in the claims folder indicates the veteran 
requested a videoconference hearing.  A January 2005 
statement from the veteran, however, indicates that because 
of his physical condition he is unable to attend a hearing in 
Jackson and he requested that his appeal be sent to the 
Board.  As such, the Board will consider the merits of the 
veteran's claim.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's claim.  

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and he is not a patient in a nursing home because of 
mental or physical incapacity.  

3.  Resolving reasonable doubt in the veteran's favor, the 
evidence demonstrates a factual need for regular aid and 
attendance.  


CONCLUSION OF LAW

The criteria for entitlement to SMP based on the need for 
regular aid and attendance are met.  38 U.S.C.A. §§ 1521(d), 
5107(b) (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Letters dated in March 2001 and April 2004 collectively 
notified the veteran of VA's duties pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  VA advised the veteran 
of the evidence necessary to substantiate his claim for SMP 
due to the need for aid and attendance or by reason of being 
housebound.  The veteran was also advised of his and VA's 
respective obligations with regard to obtaining evidence.  
Specifically, that VA was responsible for getting relevant 
records held by a Federal agency and that it would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  He was notified that he must provide enough 
information about his records so that VA could request them 
and that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  The April 2004 
letter specifically asked the veteran to let VA know if there 
was any other evidence or information that he thought would 
support his claim and advised him to send additional evidence 
to the RO.  

The September 1998 statement of the case (SOC), the March 
1999 supplemental statement of the case (SSOC), the September 
2000 SSOC, the June 2001 SSOC, the August 2004 SSOC, and the 
February 2005 SSOC advised the veteran of the laws and 
regulations pertaining to his claim.  These documents also 
notified the veteran of the evidence of record, of the 
adjudicative actions taken, and of the reasons and bases for 
denial.  

The claims folder contains extensive records including VA 
outpatient treatment records and private medical records.  
The veteran has been provided numerous examinations including 
in December 1997, April and May 2000, and May 2004.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance or by reason of being housebound.  
38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) 
(2004).  

The veteran contends that he needs assistance with the 
activities of daily living.  A veteran is in need of regular 
aid and attendance if he is helpless or is so nearly helpless 
as to require the regular aid and attendance of another 
person.  38 C.F.R. 
§ 3.351(b) (2004).  The criteria for establishing the need 
for aid and attendance include consideration of whether the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or if 
the veteran is a patient in a nursing home because of mental 
or physical incapacity; or if the veteran establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2004).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to the following: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of a 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (2004).  

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 38 
U.S.C.A. § 1521(e) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (not including ratings based 
upon unemployability under 38 C.F.R. § 4.17 of this chapter) 
the veteran: (1) Has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) Is "permanently housebound" by 
reason of disability or disabilities.  This requirement is 
met when the veteran is substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime.  38 C.F.R. § 3.351(d) 
(2004).  

The claims folder contains extensive medical evidence 
pertaining to the veteran's medical disabilities.  The record 
does not contain any medical evidence indicating the veteran 
is blind or so nearly blind as to meet the criteria set forth 
in 38 C.F.R. § 3.351(c)(1).  He is also not a patient in a 
nursing home because of mental or physical incapacity.  Thus, 
the Board must consider whether there is a factual need for 
aid and attendance under the criteria set forth in 
§ 3.352(a).  

Evidence of record indicates the veteran has multiple medical 
disabilities.  The veteran's disabilities include: serotonin 
syndrome associated with multiple sclerosis symptoms (0 
percent); anxiety disorder (30 percent); status post 
decompression lumbar laminectomy (L4) with arthritic change 
(40 percent); arthritic changes digits 2, 3, 4 and 5, right 
hand (major) (40 percent); status post decompression cervical 
laminectomy (C2-6) with arthritic changes (30 percent); 
arthritic changes, digits 2, 3, 4 and 5, (left hand) (30 
percent), arthritic change right wrist with limitation of 
motion (30 percent); arthritic change left wrist with 
limitation of motion (20 percent); type 2 diabetes mellitus 
(20 percent); greater trochanter bursitis involving left hip 
with functional gait disturbance (10 percent); degenerative 
change thoracic/dorsal spine (10 percent); hypertension (10 
percent); functional imbalance vs. vestibular imbalance (10 
percent); rib pain (0 percent); history of erectile 
dysfunction (0 percent); seborrheic dermatitis (0 percent); 
postoperative residuals cholecystectomy (0 percent); benign 
prostatic hypertrophy (0 percent); multiple sclerosis 
symptoms (0 percent); history of cerumen removal both ears (0 
percent); presumed scar, residuals tonsillectomy (0 percent); 
and presumed scar residuals, growth removal shoulder ( 0 
percent).  

The veteran contends that due to his medical disabilities, he 
needs assistance with the activities of daily living.  He has 
repeatedly claimed that his serotonin imbalance results in 
his frequently losing his balance and falling.  

On VA examination in November 1997, the examiner indicated 
the veteran was disabled to the point where he needs aid and 
attendance.  An April 1998 statement of attending physician 
form indicates that the veteran cannot walk and get around 
without assistance, but that he can dress and undress, use 
the bathroom, keep himself clean and presentable, and feed 
himself without assistance.  He can also protect himself from 
the hazards of life.  

At the January 1999 hearing, the veteran testified regarding 
his mobility problems.  His wife testified that his balance 
problems are off and on.  He can be walking and just loses 
his balance.  The veteran indicated that he still drove some 
and occasionally left the home without assistance.  

The veteran underwent a VA aid and attendance examination in 
April 2000.  He reported that without warning he loses his 
balance.  On physical examination, reflexes were 2+ and equal 
throughout, but it was noted that when the veteran arose from 
the chair he swayed and caught the wall.  He was able to 
ambulate without a cane or assistive device and had two 
episodes where he grabbed the wall.  Diagnoses included an 
unsteady gait of unknown etiology.  The examiner noted that 
the veteran was independent in the activities of daily 
living.  He reported mainly staying at home because he is 
embarrassed to be out in the public with his unstable gait.  
The veteran reported that he dresses, feeds, bathes, and 
showers himself.  He also tends to his own bowel and bladder 
needs.  On good days he can walk half a mile and do light 
work, but when he has excessive fatigue he has to use a 
wheelchair and to go to bed off and on.  Once a week or every 
two weeks he goes to his doctor.  He occasionally rides with 
his wife to the store but sits in the car.  He denies any 
driving.  

A March 2001 statement from Dr. P. indicates that the veteran 
has loss of bladder sphincter and anal sphincter control, is 
totally dependent with meal preparation, and needs assistance 
more than 50 percent of the time to protect him from the 
hazards of everyday life.  The veteran needed assistance with 
ambulation less than 50 percent of the time and was noted to 
be independent with dressing, bathing, personal hygiene, 
using the toilet, and feeding himself.  He uses a cane, 
walker, and/or wheelchair and leaves his home as needed for 
medical treatment.  

An April 2002 statement from Dr. P. indicates that the 
veteran is now housebound and in need of a walker and 
wheelchair.  He has loss of anal and bladder sphincter 
control.  He cannot walk and get around without assistance 
but can dress, undress, use the toilet, and wash and feed 
himself without assistance.  He cannot protect himself from 
the hazards of life.  

A June 2003 statement from Dr. P. indicates that the veteran 
suffers from serotonin syndrome and has exacerbations of 
weakness to a point of immobility.  

An October 2003 statement from Dr. P. indicates that at times 
the veteran has disabling weakness and often falls.  He fell 
only a few days prior injuring his left hand and shoulder.  
At times, the veteran has weakness to the point where he has 
to have assistance from his wife for dressing, feeding, and 
cleaning himself and during these times he is unable to 
protect himself from the harm that might come his way.  

On VA spine examination in May 2004, the examiner noted that 
the veteran was independent in dressing and undressing, 
getting on and off the examination table, donning and doffing 
shoes and socks, and walking in the examination room without 
the cane.  After prolonged walking and repetition of gait 
activities, however, the veteran tended to be somewhat weak 
and losing balance.  X-rays of the left hip revealed a 
possible femoral neck fracture on the outer aspect without 
any displacement and the examiner predicted the reason for 
this fracture was during one of the several falls the veteran 
had sustained.  

On VA mental examination in May 2004, the examiner indicated 
that there was no significant mental impairment preventing 
the veteran from carrying out everyday activities of daily 
living; however, his reported physical limitations have 
caused concern leading him to inhibit ambulation and 
activity.  

The veteran underwent a VA aid and attendance examination in 
May 2004.  The veteran's wife brought him to the VA but did 
not accompany him into the examination room.  The veteran 
reported he needs help with dressing, feeding, bathing, and 
going to the bathroom 50 percent of the time.  When he can, 
he showers himself with the assistance of a shower chair.  He 
can ambulate 20-30 feet with his cane and mainly uses a 
wheelchair when he is out of the house and uses his cane in 
the house because he can sit down when he gets tired.  On a 
typical day, he watches TV and does light stuff for his wife.  
He does not drive and does not leave the house other than to 
go to doctor appointments.  The examiner indicated that on 
examination, the veteran was independent in the activities of 
daily living.  He was able to get in/out of the wheelchair by 
himself and on/off the examining table.  

A May 2004 statement from Dr. P. indicates the veteran is 
bedridden 65 percent of the day and needs assistance with 
ambulation, preparing meals, feeding self, and protecting 
himself from hazards of everyday life more than 50 percent of 
the time.  He needs assistance with dressing, bathing, 
personal hygiene, and using the toilet less than 50 percent 
of the time.  He leaves home for medical treatment 
approximately three to four times a month.  

Private and VA medical records show that the veteran receives 
regular treatment for multiple physical and mental 
disabilities.  Records indicate that the veteran complains of 
losing his balance and falling due to his unstable gait.  At 
times the veteran was reported as walking fairly well and his 
gait has been described as normal on various occasions.  
Other notes, however, report observed balance problems and 
indicate that gait was slow and unsteady or mildly ataxic.  
The veteran also complains of dizziness several times a day.  
He has sudden brief episodes that cause him to fall and 
longer less intense episodes that vary from a few minutes to 
about 30 minutes.  

On review, the evidence of record is inconsistent regarding 
the veteran's need for regular aid and attendance.  Recent VA 
examinations indicate that the veteran is independent in the 
activities of daily living, but note that he does have 
problems with his gait and losing balance.  A longitudinal 
review of the record suggests that although the veteran is 
frequently independent with self-care and does not require 
constant aid and attendance, he has a history of unexpected 
falling that recently resulted in injury.  Evidence from the 
veteran's private physician also suggests that he needs 
assistance with certain items of self-care more than 50 
percent of the time.  He no longer drives and uses a cane, 
walker, and/or wheelchair to assist with ambulation.  The 
etiology of the veteran's gait and balance disturbance has 
been extensively worked up but remains unclear.  
Notwithstanding, the evidence overall suggests that the 
veteran has both good and bad days and that these 
"episodes" limit his ability to perform various activities 
of self-care and also interfere with his ability to protect 
himself from the hazards of his environment.  Thus, the Board 
concludes that the evidence is in equipoise regarding whether 
the veteran needs assistance on a regular basis.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
a factual need for aid and attendance is demonstrated.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

The Board acknowledges the veteran's contentions that he is 
unable to leave his home except for doctor appointments.  
However, as aid and attendance is the greater benefit, the 
claim for SMP at the housebound rate is moot.  


ORDER

SMP based on the need for regular aid and attendance is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


